         Case 1:16-cv-10462-PBS Document 145 Filed 06/06/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                            )
PROJECT VERITAS ACTION FUND,                )
                                            )
       Plaintiff,                           )
                                            )
v.                                          )       C.A. No. 1:16-cv-10462-PBS
                                            )
RACHAEL ROLLINS, in her official            )
capacity as Suffolk County District         )
Attorney,                                   )
                                            )
       Defendant.                           )
                                            )


                                      NOTICE OF APPEAL

       Notice is hereby given that Project Veritas Action Fund, plaintiff in the above-named case,

hereby appeals to the United States Court of Appeals for the First Circuit from final judgment

being entered on May 23, 2019, related to an order dated March 23, 2017, dismissing plaintiff’s

second count. Dkt. 1 at 9; Dkt. 46.

       Dated: June 6, 2019



                                            Respectfully submitted,

                                            PROJECT VERITAS ACTION FUND,

                                            By its attorneys,

                                            /s/ Benjamin Barr
                                            Benjamin Barr (Pro Hac Vice)
                                            Statecraft PLLC
                                            444 N. Michigan Ave. #1200
                                            Chicago, Illinois 60611
                                            202-595-4671 – o
                                            ben@statecraftlaw.com
                                            admitted pro hac vice
         Case 1:16-cv-10462-PBS Document 145 Filed 06/06/19 Page 2 of 2



                                               Stephen R. Klein (Pro Hac Vice)
                                               Statecraft PLLC
                                               1629 K Street NW
                                               Suite 300
                                               Washington, DC 20006
                                               (202) 804-6676 -o
                                               steve@statecraftlaw.com
                                               admitted pro hac vice

                                               Daniel J. Kelly, BBO# 553926
                                               dkelly@mccarter.com
                                               McCarter & English, LLP
                                               265 Franklin Street Boston, MA 02110
                                               617-449-6500 – o
                                               617-326-3098 – f

June 6, 2019


                                  CERTIFICATE OF SERVICE

        I, Benjamin T. Barr, hereby certify that on this 6th day of June, 2019 the foregoing Notice
of Manual Filing was electronically filed with the Clerk of the Court using the CM/ECF system
and will be sent electronically to the registered participants as identified on the Notice of Electronic
Filing (NEF).

                                                               /s/ Benjamin Barr




                                                   2
